[Cite as Easley v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-4844.]



                                                        Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us



DAVID EASLEY

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2008-11249

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶1} On July 11, 2011, the magistrate issued a decision recommending judgment
for defendant.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” No objections were filed.
        {¶3} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.              Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.

                                                   _____________________________________
Case No. 2008-11249                    -2-                  JUDGMENT ENTRY

                                      CLARK B. WEAVER SR.
                                      Judge

cc:


Eric A. Walker                          David Easley, #306-400
Assistant Attorney General              P.O. Box 45699
150 East Gay Street, 18th Floor         Lucasville, Ohio 45699
Columbus, Ohio 43215-3130
MR/dms
Filed August 17, 2011
To S.C. reporter September 22, 2011